MEMORANDUM **
Miguel A. Gomez-Rodriguez appeals from the 29-month sentence imposed following his guilty-plea conviction for possession of an unlawful firearm, in violation of 26 U.S.C. §§ 5861(d) and 5871. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gomez-Rodriguez contends that the district court erred at sentencing by determining that he was a person prohibited from possessing a firearm and therefore calculating his base offense level under U.S.S.G. § 2K2.1(a)(4)(B). As Gomez-Rodriguez concedes, plain error review applies. We conclude that Gomez-Rodriguez has not established that any error affected his substantial rights or seriously affected the fairness, integrity, or public reputation of the proceedings. See United States v. Olano, 507 U.S. 725, 734-37, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.